NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE DANIEL MAZARIEGOS PEREZ,                   No.    14-71094

                Petitioner,                     Agency No. A070-787-197

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Jose Daniel Mazariegos Perez, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying a continuance. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009).

We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Mazariegos Perez’s

request for a continuance, where he waited until his 2012 hearing to seek

prosecutorial discretion, and it was speculative whether the Department of

Homeland Security would exercise discretion. See id. (factors considered in

determining whether the denial of a continuance constitutes an abuse of discretion

include the nature of the evidence excluded and the reasonableness of the

immigrant’s conduct); Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011)

(agency not required to grant a continuance based on speculation).

      We lack jurisdiction to consider Mazariegos Perez’s contentions regarding

the denial of asylum and related relief in the BIA’s September 22, 2011, order,

where this petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1) (“The

petition for review must be filed not later than 30 days after the date of the final

order of removal.”); Singh v. Lynch, 835 F.3d 880, 883 (9th Cir. 2016) (a BIA

order remanding solely for voluntary departure proceedings is a final order of

removal); Rizo v. Lynch, 810 F.3d 688, 691 (9th Cir. 2016) (same).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    14-71094